DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method of assembling a reinforcement web for use with a wind turbine blade. 
Group II, claim(s) 12-22, drawn to an apparatus for assembling a reinforcememnt web for use with a wind turbine blade. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
 an apparatus for assembling a reinforcement web for use with shell, comprising: 
a mold including a primary surface configured to receive first laminate layers defining a central reinforcement wall of the reinforcement web, the primary surface terminating at a shoulder portion that defines a mold end surface transverse to the primary surface; 
at least one locating clamp positioned along the mold end surface, the locating clamp including first and second clamp blocks with the second clamp block fixedly coupled to the mold at the mold end surface; 
wherein first clamp block includes a first abutment surface and a clamping surface such that the first clamp block is removably engaged at the first abutment surface with a second abutment surface defined in a second clamp block; 
wherein the removable engagement of the first and second abutment sufaces is configured to cause the first clamp block to push the clamping surface against a flange structure including a projecting portion extending along the primary surface of the mold and a flange portion extending a long the mold end surface, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schroder (PG-PUB 2011/0085911).
 an apparatus for assembling a reinforcement web for use with shell, comprising: 
a mold including a primary surface configured to receive first laminate layers defining a central reinforcement wall of the reinforcement web, the primary surface terminating at a shoulder portion that defines a mold end surface transverse to the primary surface (Figure 1 and [0057], [0058]); 
at least one locating clamp positioned along the mold end surface, the locating clamp including first and second clamp blocks with the second clamp block fixedly coupled to the mold at the mold end surface (Figure 1 and [0057], [0058]); 
wherein first clamp block includes a first abutment surface and a clamping surface such that the first clamp block is removably engaged at the first abutment surface with a second abutment surface defined in a second clamp block (Figure 1, item 4 and 6 and [0056], [0057], [0062]); 
wherein the removable engagement of the first and second abutment surface is configured to cause the first clamp block to push the clamping surface against a flange structure including a projecting portion extending along the primary surface of the mold and a flange portion extending along the mold end surface (Figure 1 and [0062]-[0063]) to thereby hold the structure in position during resin injection molding and curing of the reinforcement web ([0047] and [0064]). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HANA C PAGE/Examiner, Art Unit 1745